                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Cecelia D. Walton,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00241-RJC-DCK
                                      )
                 vs.                  )
                                      )
                                      )
           Chelce Villines            )
                  ,                   )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 16, 2021 Order.

                                               August 16, 2021




      Case 3:20-cv-00241-RJC-DCK Document 16 Filed 08/16/21 Page 1 of 1
